DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

	In response to communications sent October 4, 2021, claim(s) 1, 4-9, 13-15, 24, 30-34, 53, and 70 is/are pending in this application; of these claims 53 and 70 are withdrawn.  Claim(s) 1, 15, 53 (withdrawn), and 70 (withdrawn) is/are in independent form.  Claim(s) 1 is/are currently amended; claim(s) 4 and 13-15 is/are previously presented; claim(s) 5-9, 24, and 30-34 is/are original; claim(s) 2, 3, 10-12, 16-23, 25-29, 35-52, 54-69, and 71-164 is/are cancelled.

Response to Arguments
Applicant’s arguments, see page 7 lines 19 – page 8 line 7, filed October 4, 2021, with respect to claims 1, 4-9, 13, 14, 24, and 30-34 have been fully considered and are persuasive.  The rejection of claims 1, 4-9, 13, 14, 24, and 30-34 has been withdrawn (pertaining to the rejection previously under 35 U.S.C. § 112(b)). 
However, Applicant has amended the claim by removing the limitation “for the preparation of an epitope tagged biomolecule reagent comprising an activated biomolecule and activated epitope tag corresponding to the identified biomolecule and epitope tag storage identifiers.”
Hence, by removing this limitation, the database identifiers must be interpreted as non-functional descriptive material, since the identifier no longer reagent preparatory apparatus.  This is because the rejected claims (1, 4-9, 13, 14, 24, and 30-34) do not recite the reagent preparatory apparatus, nor do the portions of the Specification invoked by 35 U.S.C. § 112(f) include the reagent preparatory apparatus.  For example, Figure 6 does not depict the reagent preparatory apparatus, and instead focuses entirely on the flow of identifier information.  Figure 2 elements are also not recited in the portions of the Specification invoked by 35 U.S.C. § 112(f).  As a result, the identifier signifies biological meaning, but the biological meaning does not alter the computational or biological function of the identifiers in the absence of the reagent preparatory apparatus.
Therefore, the Examiner’s earlier arguments regarding 35 U.S.C. § 101 and 35 U.S.C. § 102 from the Final Rejection sent May 27, 2021 are reiterated and the amended claims are again rejected under these statutes.
For example the following Examiner arguments are again pertinent:
As the rejection under 35 U.S.C. § 101, Applicant cited case law regarding user interface, specifically Data Engine Techs., LLC v. Google LLC, 906 F.3d 999, 1009, 128 USPQ2d 1381, 1387 (Fed. Cir. 2018).  Applicant points out that the invention in the Data Engine solved a problem using a specialized user interface.  Applicant argues that Applicant’s claimed user interface solves a problem involving a linker technology to couple an epitope tag with a biomolecule.  The Examiner respectfully disagrees that the technological problem is integrated into the rejected claims.  The claims, and the corresponding sections of Applicant’s Specification under 35 U.S.C. § 112(f), merely recite identifiers representing biological significance as non-functional descriptive material (see MPEP § 2111.05).  The rejected claims describe a computer system that is not functionally related to the chemicals, but instead manipulate identifiers that are intended to convey chemical meaning and significance.  But the meaning of an identifier does not have patentable weight.
Applicant argues further that the claimed invention is unconventional with respect to the manner in which the typical epitope tagged biomolecules are prepared.  Applicant further argues that epitope tagged biomolecules are usually produced prior to a request for the biomolecules, and that Applicant’s invention is unconventional for producing the epitope tagged biomolecules after the request.  However, the claims that are rejected under 35 U.S.C. § 101 do not include limitation for preparing any biomolecules, and mainly recite the computerized request as an abstract idea in isolation on a general-purpose computer.  Therefore, the rejection under 35 U.S.C. § 101 is not withdrawn.
As to the rejection under 35 U.S.C. § 102, Applicant notes specific definitions for “epitope tagged biomolecule” and “epitope tags” that are established in Applicant’s Specification.  However, in claims 1, 4-9, 13-14, 24, and 30-34, and the corresponding sections of Applicant’s Specification under 35 U.S.C. § 112(f), the nature of the “epitope tagged biomolecule” and “epitope tags” are nonfunctional descriptive matter that are the meaning and purpose of computerized identifiers.  The meaning and purpose of the identifiers do not have patentable weight in this computerized information retrieval system (see MPEP § 2111.05).

Note that although claims 53 and 70 are withdrawn, the Examiner would like to make clear that the amended scope of claims 53 and 70 would not be similar in scope to the independent claim 1 nor claim 15.  Claims 1 and 15 invoke 35 U.S.C. § 112(f), and thus many of the limitations in the specification limit the structure and algorithms of the claims.  By contrast, claims 53 and 70, which are withdrawn, reflect a much broader scope which is not the same scope of the claim 15 that has an indication of allowable subject matter.

Allowable Subject Matter
Claim 15 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:
This allowance is based on the interpretation of the claims to invoke 35 U.S.C. § 112(f), which includes, at the very least, the unconventional limitations of the graphical user interface described in the Specification.  See the Applicant’s Figure 4 and Applicant’s Specification page 18 line 33 – page 19 line 9 for structural limitations that are evidence of an unconventional graphical user interface tied to the underlying chemical linkage.  See Applicant’s Figure 6 And Applicant’s Specification at page 31 line 8-32 for structural limitations that are evidence of a functional relationship between storage identifiers, reactive linkers, and reagents.
Additionally, the claims involve an “epitope tagged biomolecule” reagent, which is limited by the definition in Applicant’s Specification at page 8 lines 24-25, 
As to claim 15, the reagent preparatory apparatus produces the actual reagents and is not a mere interface for storage and retrieval of computerized identifiers.  This element was not taught in the cited reference, and the machine transformation of the chemicals and reagents, as specified by the computer, integrates the abstract computerized idea into a practical application.
As to the reference US 2006/0257944 A1 (“Fridman”), Fridman teaches the epitopes with binder molecules, but does not teach the claimed user-interface elements including the limitations by invocation of 35 U.S.C. § 112(f).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an input manager for receiving…” in claim 1;
“an output manager configured to provide…” in claim 1;
“a communication component configured to display…” in claim 4;
“an input manager for receiving…” in claim 15;
“an output manager for providing…” in claim 15;
“a reagent preparatory apparatus for preparing…” in claim 15;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-9, 13-14, 24, and 30-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0100788 A1: (“Carrino”) .

As to claim 1, Carrino teaches a system for use in preparing an epitope tagged biomolecule reagent (the intended use in the preamble has little patentable weight), the system comprising:
an input manager for receiving a request for an epitope tagged biomolecule reagent (Carrino Para [0026]: providing a customer an input for identifying a matched combination of target biological molecules), wherein the request for an epitope tagged biomolecule reagent comprises a biomolecule request and an epitope tag request (Carrino Para [0152] multiple requests from a catalog of identifiers provided by the company Invitrogen; Carrino Para [0152] establishes multiple purposes of the requests, including, but not limited to, antibodies and antibody labels, such as fluorophores);
a memory comprising a first dataset comprising a plurality of biomolecule storage identifiers for a plurality of activated biomolecules (the meaning of the identifiers is nonfunctional descriptive matter that has little patentable weight because they do not influence the reagent preparatory apparatus; Carrino Para [0152]: information identifying biological products) and a second dataset (the Examiner interprets a second dataset to be a portion of a larger dataset) comprising a plurality of epitope tag storage identifiers for a plurality of activated epitope tags (the meaning of the identifiers is nonfunctional descriptive matter that has little patentable weight because they do not influence the reagent preparatory apparatus; Carrino Para [0152]: information identifying additional biological products of various types);
(the meaning of the identifiers is nonfunctional descriptive matter that has little patentable weight because they do not influence the reagent preparatory apparatus; Carrino Para [0047]: searching for identifiers of target biological items); and
an output manager configured to provide the identified biomolecule and epitope tag storage identifiers (the meaning of the identifiers is nonfunctional descriptive matter that has little patentable weight because they do not influence the reagent preparatory apparatus; Carrino Para [0045]: outputting products from the search).

As to claim 4, Carrino teaches the system of claim 1, wherein the output manager is operatively coupled to a communication component configured to display the identified storage identifiers the meaning of the identifiers is nonfunctional descriptive matter that has little patentable weight because they do not influence the reagent preparatory apparatus; Carrino Para [0045]: outputting products from the search).

As to claim 5, Carrino teaches the system of claim 4, wherein the communication component is an electronic display (Carrino Para [0045]: outputting products from the search on a display).

(Carrino Para [0161]: wherein the interface is an interface with a peripheral; Para [0175] provides evidence that the communication component is intended to print the text).

As to claim 7, Carrino teaches the system of claim 1, wherein the input manager is operatively coupled to a graphical user interface (Carrino Para [0045]: outputting products from the search on a display, such as the graphical user interface in Figure 21).

As to claim 8, Carrino teaches the system of claim 1, wherein the graphical user interface comprises an internet website menu interface (Carrino Para [0045]: outputting products from the search on a display, such as the graphical user interface in Figure 21 which shows an Internet website menu interface).

As to claim 9, Carrino teaches the system of claim 1, wherein the input manager is configured to receive a plurality of epitope tagged biomolecule requests (Carrino Para [0026]: providing a customer an input for identifying a matched combination of target biological molecules).

As to claim 13, Carrino teaches the system of claim 1, wherein the memory comprises instructions for executing an algorithm for providing a recommendation for an alternative biomolecule when a biomolecule storage identifier that (Carrino Para [0340]: providing recommendations for biomolecules and alternative biomolecules and listing whether is biomolecule is in-stock or out-of-stock).

As to claim 14, Carrino teaches the system of claim 1, wherein the memory comprises instructions for executing an algorithm for providing a recommendation for an alternative epitope tag when an epitope tag storage identifier that corresponds to the epitope tag request is not available (Carrino Para [0340]: providing recommendations for biomolecules and alternative biomolecules and listing whether is biomolecule is in-stock or out-of-stock).

As to claim 24, Carrino teaches the system of claim 1, wherein the biomolecule is a compound selected from the group consisting of a polypeptide, a nucleic acid and a polysaccharide (the meaning of the identifiers that are non-functional descriptive matter that has little patentable weight because they do not influence the reagent preparatory apparatus; Carrino Para [0152] establishes that the products may be antibodies and antibody labels, such as fluorophores).

As to claim 30, Carrino teaches the system of claim 1, wherein the memory comprises 25 or more biomolecule storage identifiers (the meaning of the identifiers is nonfunctional descriptive matter that has little patentable weight because they do not influence the reagent preparatory apparatus; Carrino Para [0047]: identifiers of target biological items).

As to claim 31, Carrino teaches the system of claim 30, wherein the memory comprises 25 or more antibody storage identifiers (the meaning of the identifiers is nonfunctional descriptive matter that has little patentable weight because they do not influence the reagent preparatory apparatus; Carrino Para [0047]: identifiers of target biological items).

As to claim 32, Carrino teaches the system of claim 1, wherein the memory comprises 10 or more epitope tag storage identifiers (the meaning of the identifiers is nonfunctional descriptive matter that has little patentable weight because they do not influence the reagent preparatory apparatus; Carrino Para [0047]: identifiers of target biological items).

As to claim 33, Carrino teaches the system of claim 32, wherein the memory comprises 25 or more epitope tag storage identifiers (the meaning of the identifiers is nonfunctional descriptive matter that has little patentable weight because they do not influence the reagent preparatory apparatus; Carrino Para [0047]: identifiers of target biological items).

As to claim 34, Carrino teaches the system of claim 1, wherein activated biomolecule and activated epitope tag each independently comprise a covalently coupled reactive linker (the meaning and purpose of the biomolecule does not limit the claim because the meaning of the identifiers that are non-functional descriptive matter that do not influence the reagent preparatory apparatus; Carrino Para [0152]: antibodies generally have at least one linker atom that is able to covalently link to at least one linker atom of an antibody label, such as a fluorophore).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-9, 13-14, 24, and 30-34 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a mental process. This judicial exception is not integrated into a practical application because the additional elements, as an ordered combination, are insignificant extra-solution activity. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because not only are they insignificant extra-solution activity, but they are also routine and conventional data storing and transmitting over a network.  Storing data has been addressed in the cases Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  Transmitting data over a network has been addressed in Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362).

The rejected claims recite abstract ideas and additional elements as follows:

(a product claims may recite a mental process; see MPEP § 2106.04(a)(2), subsection III D), the system comprising:
an input manager for receiving a request for an epitope tagged biomolecule reagent (the Examiner interprets this element to include the user interface, however, the user interface is not tied to the reagent preparatory apparatus because the claim has been amended; this is insignificant extra-solution activity; see MPEP § 2106.05(g) because the pre-solution activity as an ordered combination is well known; it is routine and conventional because it is merely receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362), wherein the request for an epitope tagged biomolecule reagent comprises a biomolecule request and an epitope tag request (this is insignificant extra-solution activity; see MPEP § 2106.05(g) because the pre-solution activity as an ordered combination is well known; it is routine and conventional because it is merely receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362);
a memory comprising a first dataset comprising a plurality of biomolecule storage identifiers for a plurality of activated biomolecules (a claim that requires a computer can still be a mental process; see MPEP § 2106.04(a)(2), subsection III C; it is routine and conventional because it is merely storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93) and a second dataset comprising a plurality of epitope tag storage identifiers for a plurality of activated epitope tags (this is part of the abstract idea of an evaluation that can be performed in the human mind; see MPEP § 2106.04(a)(2), subsection III for “Performing a mental process on a generic computer”); 
a processing module communicatively coupled to the memory and configured (a claim that requires a computer can still be a mental process; see MPEP § 2106.04(a)(2), subsection III C) to identify a biomolecule storage identifier from the first dataset corresponding to the biomolecule request and an epitope tag storage identifier from the second dataset corresponding to the epitope tag request (this is an abstract idea of an evaluation that can be performed in the human mind; see MPEP § 2106.04(a)(2), subsection III for “Performing a mental process on a generic computer”); and
an output manager configured to provide the identified biomolecule and epitope tag storage identifiers (the Examiner interprets this element to include the user interface, however, the user interface is not tied to the reagent preparatory apparatus because the claim has been amended; this is insignificant extra-solution activity; see MPEP § 2106.05(g) because the pre-solution activity as an ordered combination is well known; it is routine and conventional because it is merely receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362).

(this is insignificant extra-solution activity; see MPEP § 2106.05(g) because the pre-solution activity as an ordered combination is well known; it is routine and conventional because it is merely receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362).

As to claim 5: the system of claim 4, wherein the communication component is an electronic display (this is insignificant extra-solution activity; see MPEP § 2106.05(g) because the pre-solution activity as an ordered combination is well known; it is routine and conventional because it is merely receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362).

As to claim 6: the system of claim 4, wherein the communication component is a printer (this is insignificant extra-solution activity; see MPEP § 2106.05(g) because the pre-solution activity as an ordered combination is well known; it is routine and conventional because it is merely receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362).

(this is insignificant extra-solution activity; see MPEP § 2106.05(g) because the pre-solution activity as an ordered combination is well known; it is routine and conventional because it is merely receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362).

As to claim 8: the system of claim 1, wherein the graphical user interface comprises an internet website menu interface (this is insignificant extra-solution activity; see MPEP § 2106.05(g) because the pre-solution activity as an ordered combination is well known; it is routine and conventional because it is merely receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362).

As to claim 9: the system of claim 1, wherein the input manager is configured to receive a plurality of epitope tagged biomolecule requests (this is insignificant extra-solution activity; see MPEP § 2106.05(g) because the pre-solution activity as an ordered combination is well known; it is routine and conventional because it is merely receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362).

(this is part of the abstract idea of an evaluation that can be performed in the human mind; see MPEP § 2106.04(a)(2), subsection III for “Performing a mental process on a generic computer”).

As to claim 14: the system of claim 1, wherein the memory comprises instructions for executing an algorithm for providing a recommendation for an alternative epitope tag when an epitope tag storage identifier that corresponds to the epitope tag request is not available (this is part of the abstract idea of an evaluation that can be performed in the human mind; see MPEP § 2106.04(a)(2), subsection III for “Performing a mental process on a generic computer”).

As to claim 24: the system of claim 1, wherein the biomolecule is a compound selected from the group consisting of a polypeptide, a nucleic acid and a polysaccharide (this is insignificant extra-solution activity; see MPEP § 2106.05(g) because the pre-solution activity as an ordered combination is well known; it is routine and conventional because it is merely receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362).

(a claim that requires a computer can still be a mental process; see MPEP § 2106.04(a)(2), subsection III C; it is routine and conventional because it is merely storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).

As to claim 31: the system of claim 30, wherein the memory comprises 25 or more antibody storage identifiers (a claim that requires a computer can still be a mental process; see MPEP § 2106.04(a)(2), subsection III C; it is routine and conventional because it is merely storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).

As to claim 32: the system of claim 1, wherein the memory comprises 10 or more epitope tag storage identifiers (a claim that requires a computer can still be a mental process; see MPEP § 2106.04(a)(2), subsection III C; it is routine and conventional because it is merely storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).

(a claim that requires a computer can still be a mental process; see MPEP § 2106.04(a)(2), subsection III C; it is routine and conventional because it is merely storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).

As to claim 34: the system of claim 1, wherein activated biomolecule and activated epitope tag each independently comprise a covalently coupled reactive linker (this is insignificant extra-solution activity; see MPEP § 2106.05(g) because the pre-solution activity as an ordered combination is well known; it is routine and conventional because it is merely receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following art has previously been made of record:
US 2006/0257944 A1 teaches the epitopes with binder molecules, but does not teach the claimed user-interface elements including the limitations by invocation of 35 U.S.C. § 112(f).
US 2003/0022285 A1: the Examiner believes that Applicant intended to cite this reference on a PTO-1449.

US 2003/0120432 A1: Online ordering of custom biological materials, such viral epitopes
US 2012/0203567 A1: ordering particular antigens in the context of blood transfusions.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849. The examiner can normally be reached Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE P FRUMKIN/         Primary Examiner, Art Unit 1631                                                                                                                                                                                               	November 20, 2021